David J. O'Connor, Esq. Village Attorney, Weedsport
You have asked whether a village may require that its police officers pay for the cost of training mandated by State law.
Under section 209-q of the General Municipal Law, no person may receive a permanent appointment as a police officer of any county, city, town, village or police district unless he has been awarded a certificate attesting to his satisfactory completion of an approved municipal police basic training program. A police officer failing to complete this course satisfactorily forfeits his position (ibid.). The required training course has been established by the Municipal Police Training Council in the Division of Criminal Justice Services and the Commissioner of the Division has responsibility to certify training schools and their curricula (9 NYCRR, Part 6020).
We have found no provisions of State law dealing with responsibility for payment of the costs of training. Thus, it appears that a local government is not prohibited from locally imposing a requirement that police officers pay the costs of required training. A local government seeking to impose this requirement should, however, consider whether it is a term and condition of employment subject to mandatory negotiation under the Taylor Law or under the provisions of a local collective bargaining agreement.
We conclude that a local government may require that police officers pay the cost of the training program required by State law.